Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10588381. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear with an upper and a harness with panels having a cable and tightening mechanism located on the lateral side of the footwear and/or footwear with a tongue having a compressive layer, cable, and rotary tightening mechanism located on the lateral portion of the tongue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fadil (2017/0172248).
     Fadil shows footwear comprising an upper (13), a harness comprising a panel (21 and 71), a cable (74), and tightening means (a knot shown in figure 7) on the lateral side of the footwear as claimed.
     In reference to claims 3 and 10, Fadil shows a footbed (60).

     In reference to claims 6, 7, and 10, Fadil shows a first panel (21 and 71) and a second panel (24) which is attached to both the medial and lateral sides of the upper as shown in figure 7.
 Claim(s) 1-7, 10-12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berthet (2011/0088283).
     Berthet shows footwear comprising an upper (3), a harness comprising a panels (145 and 146), a cable (31), and tightening means (50) on the lateral side of the footwear as claimed.
     In reference to claims 2 and 14, Berthet shows the tightening means (50) located lateral and beneath the upper (as figure 1 shows the upper closed and the tightening means is not seen and in figure 2 the tightening means is shown as the upper is removed or opened).
     In reference to claims 3 and 10, Berthet shows a footbed (bottom portion shown in figure 12).
     In reference to claims 4 and 11, Berthet shows an outsole (2).
     In reference to claims 5 and 12, Berthet shows cleats in figure 4 and figure 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthet in view of Martin (2004/0159017).
     Berthet as discussed above shows footwear substantially as claimed except for the exact type of tightening means.  Martin teaches the use of a rotary tightening means (190) for tightening a cable (166) on an interior foot retaining harness (160) beneath an upper (110).  It would have been obvious to use a rotary tightening means as taught by Martin in the footwear of Berthet to provide a smaller, more compact tightening means.
     In reference to the amount of tightening a single rotation provides, this is considered to be dependent on the size of the wearers foot and since the combination of Berthet and Martin shows all of the claimed structural limitations and therefore are considered inherently capable of performing such a function.
Allowable Subject Matter
Claims 18-20 would be allowed upon the formal filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732